 

Exhibit 10.1

 

EXECUTION VERSION

 

November 13, 2019

 

Peter F. Riley

c/o The Howard Hughes Corporation

One Galleria Tower

13355 Noel Road, 22nd Floor

Dallas, Texas 75240

 

RE: Amendment to Employment Agreement

 

Dear Peter:

 

Reference is made to your Employment Agreement with The Howard Hughes
Corporation (the “Company”), dated as of November 6, 2017 (as amended or
supplemented from time to time, the “Employment Agreement”). This letter sets
forth below certain amendments to the Employment Agreement in connection with
your agreed-upon relocation to the Houston, Texas metropolitan area. Capitalized
terms used but not defined in this letter have the meanings given to them in the
Employment Agreement.

 

·Term: The Employment Period set forth in Section 1 of the Employment Agreement
is hereby extended to expire on December 31, 2025 (unless renewed in accordance
with such Section 1 or earlier terminated pursuant to Section 3 of the
Employment Agreement).    

·Compensation Increases: If you remain employed with the Company through
November 6, 2022, the Annual Base Salary and Target Bonus Amount will increase
effective as of such date to $577,500 and $840,000, respectively. For the
avoidance of doubt, this means that the Target Bonus Amount for calendar year
2022 shall be prorated among the new Target Bonus Amount based on the period of
time commencing on November 6, 2022 and ending on December 31, 2022 (i.e.,
$840,000) and your Target Bonus Amount in effect from January 1, 2022 and ending
on November 5, 2022 (i.e., $800,000).    

·Relocation to Houston: You hereby agree to relocate your principal residence to
the Houston, Texas metropolitan area by no later than August 15, 2020 (or such
other date communicated to you by the Company). In connection with such
relocation, and in full satisfaction of the Company’s obligations under Section
2(b)(v) of the Employment Agreement in connection with such relocation, you
shall be treated as a member of the most senior group of Company employees to
whom relocation benefits have been offered in connection with moving the
Company’s headquarters to Houston, Texas.    

·Equity Vesting Upon Retirement: If you voluntarily retire from employment with
the Company on or after December 31, 2025, then you shall continue to be
eligible to vest in any then-outstanding (i) Time Vesting LTIP Awards on their
regularly scheduled vesting dates, and (ii) Performance Vesting LTIP Awards
based on actual achievement of the applicable performance metrics in accordance
with their terms. You acknowledge and agree that, to accommodate these
additional vesting opportunities, future Annual LTIP Awards may be awarded to
you in the form of restricted stock units (instead of restricted stock).

 



 

 

 

·Certain Terminations without Cause: If you are terminated by the Company
without Cause prior to December 31, 2025, then, in addition to the severance
benefits available to you under Sections 4(a) or 4(d) of the Employment
Agreement, as applicable, in accordance with their terms, the Company shall
(subject to your compliance with the condition set forth in Section 4(e) of the
Employment Agreement) additionally (i) purchase your principal residence in the
Houston, Texas metropolitan area from you at its fair market value on the date
of your termination of employment (as determined by an independent, third-party
appraiser selected by the Company with experience in the Houston, Texas
metropolitan area residential real estate market), and (ii) reimburse your
reasonable, documented, out-of-pocket moving expenses incurred in relocating you
and your family and possessions from your principal residence in the Houston,
Texas metropolitan area to the Dallas, Texas metropolitan area (which, for the
avoidance of doubt, shall not include the cost of purchasing a new principal
residence).    

·Waiver of Good Reason in Connection with Relocation to Houston, Texas: You
hereby expressly acknowledge and agree that you shall not have, and hereby
waive, any right to resign your employment with the Company for Good Reason in
connection with the relocation of the Principal Location (and your principal
residence) to the Houston, Texas, metropolitan area.

 

The amendments to the Employment Agreement set forth above will not be effective
until this letter is executed by both you and the Company. Except as expressly
set forth in this letter, all terms and conditions of the Employment Agreement
will continue in full force and effect in accordance with their terms. This
letter, together with the Employment Agreement, constitutes the entire
understanding of you and the Company with respect to the matters set forth
herein, and may not be amended except by a written instrument signed by both you
and the Company. The captions in this letter are for reference purposes only,
are not part of the substantive provisions hereof, and shall have no force or
effect. This letter shall be governed by and construed in accordance with the
law of the State of Delaware (other than principles of conflicts of laws)
applicable to contracts made and to be performed entirely within that State.
This letter may be executed in counterparts (electronically or otherwise), each
of which shall be an original, with the same effect as if the signatures thereto
were upon the same instrument.

 

*          *          *          *          *

 

[signature page follows]

 



-2-

 

 

Sincerely,       /s/ Paul Layne   Paul Layne   Chief Executive Officer      
ACKNOWLEDGED AND AGREED:       /s/ Peter F. Riley   Peter F. Riley  

 



 

 